NELSON, Circuit Justice.
I have looked attentively into the proofs in this case, and all the facts and circumstances attending the trip of the ferry-boat, and, after the fullest consideration, cannot see that any fault was committed in her navigation. Every effort seems to have been made, by the hands on board of her, which skill and attention could suggest, to gain the dock at Atlantic street, and failing in this, to enter the nearest dock practicable on the Brooklyn side. The Pul-ton street dock, in the attempt to enter which the accident occurred, belonged to the proprietors of the boat. Besides, therefore, the force of the tide and ice which carried her there, it was a place where she had a right to enter and land her passengers; and it seems to me that, having reached this point, the accident was the result of circumstances entirely beyond the control of the hands on the boat.
It has been argued, that the boat should not have left her berth at Whitehall, taking into consideration the night and the condition of the river. But she had been running her trips regularly through the day, and the last trip was made just before five o’clock. The ice had been running in the river some weeks, and great difficulties were encountered in crossing, yet no one thought of closing the ferries between the two great cities on account of the obstructions.
It has also been argued, that the ferryboat, after having failed to enter her dock at Atlantic street, should have returned to her' berth at Whitehall. But the master and hands owed a duty to the passengers on board, which they wTould have greatly failed to fulfil if further efforts had not been made-to enable them to reach their homes. These-efforts, in my judgment, are entitled to commendation rather than censure, and manifest a spirit and energy corresponding to the dangers and difficulties of the occasion, and to-the responsibilities arising out of it.
The locality of the schooner, as unskilful and improper, has been relied on on the part of the claimants, and the circumstance that it was the purpose of the pilot of the ferryboat to enter the slip ahead of the schooner-But these points are in controversy upon the evidence. I have preferred to place my opinion upon the undisputed facts in the case. The decree of the court below is affirmed.